CahsOL BIY-WSASESRERG WL Wo RHP Pale Feb PY AG? > afd ot Pha gease t2281

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

PAUL EBERTS, Individually and on
behalf ofall others similarly situated, Case No. 2:19-cv-18230-SRC-CLW

Plaintiff, | [PROPOSED] ORDER
APPOINTING LEAD PLAINTIFF
v. AND APPROVING CO-LEAD
COUNSEL

ELDORADO RESORTS, INC.,
THOMAS ROBERT REEG, and BRET
YUNKER,

Defendants.

 

 

WHEREAS, the Court has considered the competing motions for
Appointment of Lead Plaintiff and Approval of Lead Counsel,

IT IS HEREBY ORDERED THAT:

1. Having reviewed all pending Motions and accompanying Memoranda
of Law, the Court hereby appoints the Boston Retirement System (“BRS”) as Lead
Plaintiff in the Action. BRS satisfies the requirements for Lead Plaintiff pursuant
to Section 21D(a)(3)(B)Giil) of the Private Securities Litigation Reform Act of
1995 (“PSLRA”).

2. Lead Plaintiff, pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, has

selected and retained Pomerantz LLP and the Thornton Law Firm LLP as Co-Lead

Counsel for the Class.

 

 

 
CacE L1G LV MASS SRERT WE Wok ah 2812 FEN BUS? baGPSGPPba Geng eidg2s2

3. Co-Lead Counsel shall have the following responsibilities and duties,

to be carried out either personally or through counsel whom Co-Lead Counsel shall

designate:

(a) to coordinate the briefing and argument of motions;

(b) to coordinate the conduct of discovery proceedings;

(c) to coordinate the examination of witnesses in depositions;

(d) to coordinate the selection of counsel to act as a spokesperson
at pretrial conferences;

(ec) to call meetings of the plaintiffs’ counsel as they deem
necessary and appropriate from time to time;

(f) to coordinate all settlement negotiations with counsel for
defendants;

(g) to coordinate and direct the pretrial discovery proceedings and
the preparation for trial and the trial of this matter and to
delegate work responsibilities to selected counsel as may be
required; and

(h) to supervise any other matters concerning the prosecution,
resolution or settlement of the Action.

4, No motion, request for discovery, or other pretrial proceedings shail

be initiated or filed by any plaintiffs without the approval of Co-Lead Counsel, so
as to prevent duplicative pleadings or discovery by plaintiffs. No settlement

negotiations shall be conducted without the approval of Co-Lead Counsel.

 

5. Counsel in any related action that is consolidated with this Action :

shall be bound by this organization of plaintiffs’ counsel.
Cab D1 G-LY-ABAESRCRTW Bochite ea Fired 4 BONG Page SOPs padetts dae?

6. Co-Lead Counsel shalt be the contact between plaintiffs’ counsel, and
shall direct and coordinate the activities of plaintiffs’ counsel.

7. Defendants shall effect service of papers on plaintiffs by serving a
copy of same on Co-Lead Counsel by overnight mail service, electronic or hand
delivery. Plaintiffs shall effect service of papers on defendants by serving a copy
of same on defendants’ counsel by overnight mail service, electronic or hand
delivery.

8. During the pendency of this litigation, or until further order of this
Court, the parties shall take reasonable steps to preserve all documents within their
possession, .custody, or control, including computer-generated and stored
information, and materials such as computerized data and electronic mail,
containing information which is relevant or which may lead to the discovery of
information relevant to the subject matter of the pending litigation,

SO ORDERED.

ws //3 [202 Od LO ee - -

HONORABLE STANLEY R. CHESLER
UNITED STATES DISTRICT JUDGE
DISTRICT OF NEW JERSEY

 

 

 

 
